RALPH B. GUY, JR., Circuit Judge,
dissenting.
While I agree that Phillips failed to file a timely administrative charge within the applicable period, I respectfully dissent from the conclusion that Phillips is entitled to equitable tolling with respect to his dispa*222rate impact claims under the second category of the continuing violation doctrine. I would accordingly affirm the decision to grant summary judgment to defendant.
In this circuit, the existence of a longstanding, demonstrable and “over-arching” policy of discrimination by an employer is not sufficient to establish a systemic continuing violation. Rather, as the court recognized, the plaintiff must also demonstrate that at least one forbidden discriminatory act occurred within the relevant limitations period. See Dixon v. Anderson, 928 F.2d 212, 217 (6th Cir.1991) (citing Roberts v. N. Am. Rockwell Corp., 650 F.2d 823, 827 (6th Cir.1981) (the last of the plaintiffs repeated attempts to secure employment despite an express policy not to hire women occurred within the limitations period)).
Here, plaintiff relies solely upon evidence that on January 30, 1997, a white female was detailed into a financial specialist position while eligible African-American employees were not given an opportunity to compete for the post. Plaintiff alleged that the practice afforded the detailed white employees an advantage that resulted in their being selected when the positions were later posted. I would find that the district court did not err in concluding that the detailing of this white female was not itself a forbidden discriminatory act. The assignment was not a failure to promote; but, rather, was evidence that the employer continued to use the facially neutral detailing policy in its promotion practices which, along with other policies and practices, allegedly had a significant adverse effect on a protected class. Cf. Hull v. Cuyahoga Valley Joint Vocational Sch. Disk Bd. of Educ., 926 F.2d 505, 510-11 (6th Cir.1991) (non-renewal of plaintiffs teaching contract occurred within the limitations period); Roberts, 650 F.2d at 827 (attempt to secure employment rebuffed within limitations period). The fact that the plaintiffs Title VII claim is brought under a disparate impact theory should not relieve him of the need to demonstrate a forbidden discriminatory act within the period. See Alexander v. Local 496, Laborers Int’l Union, 177 F.3d 394, 409 (6th Cir.1999), cert. denied, 528 U.S. 1154, 120 S.Ct. 1158, 145 L.Ed.2d 1070 (2000) (serial and systematic continuing violations established where union continued to refuse membership to blacks well within the limitations period). To conclude otherwise would effectively read the timely filing requirement out of Title VII whenever disparate impact is the basis for a discrimination claim. See Baldwin County Welcome Ctr. v. Brown, 466 U.S. 147, 151, 104 S.Ct. 1723, 80 L.Ed.2d 196 (1984) (cautioning against reading time limits out through liberal application of equitable tolling).1
Finally, in affirming the district court’s decision to grant summary judgment to defendant, I would also find no error in the *223dismissal of the action as to the putative class members. See, Marx v. Centran Corp., 747 F.2d 1536 (6th Cir.1984); Brown v. Sibley, 650 F.2d 760, 761 (5th Cir.1981).

. A further concern is prompted by the court’s conclusion that the discriminatory act need not have been directed toward Phillips because this is a disparate impact case. Certainly, a disparate impact claim may be made without demonstrating intentional discrimination against the plaintiff. See Griggs v. Duke Power Co., 401 U.S. 424, 431, 91 S.Ct. 849, 28 L.Ed.2d 158 (1971). I would not find, however, that evidence of neutral employment practices which allegedly resulted in disparate impact on a protected group can constitute the "forbidden discriminatory acts” necessary to establish a continuing violation. In fact, this circuit has required proof that some form of intentional discrimination against the protected class was the employer's "standing operating procedure” in order to demonstrate a systemic continuing violation. See Kovacevich v. Kent State Univ. ., 224 F.3d 806, 829 (6th Cir.2000) (quoting from EEOC v. Penton Indus. Pub. Co., 851 F.2d 835, 838 (6th Cir.1988) (citations omitted)).